DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/20/2020 and 9/17/2020 are being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 8/27/2021 is acknowledged.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto et al. (U.S. Pat. App. Pub. No. 2012/0098091).


    PNG
    media_image1.png
    254
    417
    media_image1.png
    Greyscale

(1) a support body (57) including a mount region; 
a semiconductor chip (40) disposed on the mount region with a predetermined distance therebetween; 
a bump (65) disposed between the support body (57) and the semiconductor chip (40); 
a wall portion disposed between the support body (57) and the semiconductor chip (40) along a part of an outer edge of the semiconductor chip (40); and 
an underfill resin layer (66) disposed between the support body (57) and the semiconductor chip (40), wherein the underfill resin layer (66) covers an outer side surface of the wall portion (see Figure 14); 
(4) wherein the outer side surface of the wall portion is positioned on an inward side of the part of the outer edge of the semiconductor chip (40) when viewed in a direction in which the support body and the semiconductor chip (40) face each other (see Figure 14);
(9) wherein the support body further includes a terminal region adjacent to the mount region, and wherein the part of the outer edge of the semiconductor chip (40) is a part extending along the terminal region (see Figure 14).

Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (U.S. Pat. App. Pub. No. 2010/0255641).
Nakanishi discloses, as shown in Figure 3, a semiconductor device having 

    PNG
    media_image2.png
    322
    429
    media_image2.png
    Greyscale

(1) a support body (30) including a mount region; 
a semiconductor chip (20) disposed on the mount region with a predetermined distance therebetween; 
a bump (26) disposed between the support body (30) and the semiconductor chip (20); 
a wall portion disposed between the support body (30) and the semiconductor chip (20) along a part of an outer edge of the semiconductor chip (20); and 

(4) wherein the outer side surface of the wall portion is positioned on an inward side of the part of the outer edge of the semiconductor chip (20) when viewed in a direction in which the support body and the semiconductor chip (20) face each other (see Figure 3);
(9) wherein the support body further includes a terminal region adjacent to the mount region, and wherein the part of the outer edge of the semiconductor chip (20) is a part extending along the terminal region (see [0027]. Figure 3).

Claims 1-2, 4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basin et al. (U.S. Pat. App. Pub. No. 2009/0230409).
Basin discloses, as displayed in Figures 5-7, an underfill having
(1) a support body (22) including a mount region; 
a semiconductor chip (10) disposed on the mount region with a predetermined distance therebetween; 
a bump (NO LABEL) disposed between the support body (22) and the semiconductor chip (10); 
a wall portion disposed between the support body (22) and the semiconductor chip (10) along a part of an outer edge of the semiconductor chip (10); and 

(2) wherein the underfill resin layer (54) covers the entire outer side surface of the wall portion (see Figures 5-7);
(4) wherein the outer side surface of the wall portion is positioned on an inward side of the part of the outer edge of the semiconductor chip when viewed in a direction in which the support body and the semiconductor chip face each other (see Figures 6-7) (see Figures 5-7);
(8) further comprising: a different semiconductor chip (10) adjacent to the semiconductor chip (10) in the mount region, wherein the part of the outer edge of the semiconductor chip (10) is a part extending along the different semiconductor chip (10) (see Figures 6-7) (see Figures 5-7); 
(9) wherein the support body (22) further includes a terminal region (18) adjacent to the mount region, and wherein the part of the outer edge of the semiconductor chip (10) is a part extending along the terminal region (18) (see Figures 5-7).

Claims 1, 4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pommer et al. (U.S. Pat. App. Pub. No. 2003/0201462).
Pommer discloses, as depicted in Figure 3, an integrated circuit with

    PNG
    media_image3.png
    410
    343
    media_image3.png
    Greyscale

(1) a support body (7) including a mount region; 
a semiconductor chip (19/49) disposed on the mount region with a predetermined distance therebetween; 
a bump (21) disposed between the support body (7) and the semiconductor chip (19/49); 
a wall portion disposed between the support body (7) and the semiconductor chip (19/49) along a part of an outer edge of the semiconductor chip (19/49); and 
an underfill resin layer (13) disposed between the support body (7) and the semiconductor chip (19/49), wherein the underfill resin layer (13) covers an outer side surface of the wall portion (see Figure 3); 
(4) wherein the outer side surface of the wall portion is positioned on an inward side of the part of the outer edge of the semiconductor chip (19) when viewed in a direction in which the support body and the semiconductor chip (19) face each other (see Figure 3);
(8) further comprising: a different semiconductor chip (49) adjacent to the semiconductor chip (19) in the mount region, wherein the part of the outer edge of the semiconductor chip (19) is a part extending along the different semiconductor chip (49) (see Figure 3); 
(9) wherein the support body (7) further includes a terminal region adjacent to the mount region, and wherein the part of the outer edge of the semiconductor chip (19) is a part extending along the terminal region (see Figure 3).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (U.S. Pat. App. Pub. No. 2012/0098091) OR Nakanishi et al. (U.S. Pat. App. Pub. No. 2010/0255641) OR Pommer et al. (U.S. Pat. App. Pub. No. 2003/0201462) in view of Basin et al. (U.S. Pat. App. Pub. No. 2009/0230409).
Ikemoto OR Nakanishi OR Pommer teaches the above outlined features except for wherein the underfill resin layer covers the entire outer side surface of the wall portion.  However, Basin discloses, as displayed in Figures 5-7, an underfill having (2) wherein the underfill resin layer (54) covers the entire outer side surface of the wall portion (see Figures 5-7).
Ikemoto OR Nakanishi OR Pommer and Basin are both analogous art because both are directed to a semiconductor devices including a semiconductor chip with underfill and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Basin into Ikemoto OR Nakanishi OR Pommer because they are from the same field of endeavor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ikemoto OR Nakanishi OR Pommer and Basin since it has been held to be within the general skill of a worker in the art to select a known feature including underfill covering the entire sidewall of the chip as taught by Basin on the basis of its suitability for the intended use as a matter of obvious design choice in order to protect the semiconductor chip.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (U.S. Pat. App. Pub. No. 2012/0098091) OR Nakanishi et al. (U.S. Pat. App. Pub. No. 2010/0255641) OR Pommer et al. (U.S. Pat. App. Pub. No. 2003/0201462) OR Basin et al. (U.S. Pat. App. Pub. No. 2009/0230409) in view of Huang et al. (U.S. Pat. App. Pub. No. 2018/0358501).
Ikemoto OR Nakanishi OR Pommer OR Basin teaches all claimed limitations except for wherein the support body further includes a light receiving region adjacent to the mount region, and wherein the part of the outer edge of the semiconductor chip is a part extending along the light receiving region.  However, Huang discloses a semiconductor package device, as displayed in Figure 3F, an underfill having (7) wherein the support body further includes a light receiving region adjacent to the mount region, and wherein the part of the outer edge of the semiconductor chip (31/32) is a part extending along the light receiving region (see abstract. Figure 3F).
Ikemoto OR Nakanishi OR Pommer OR Basin and Huang are analogous art because both are directed to a semiconductor devices including a semiconductor chip with underfill and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Huang into Ikemoto OR Nakanishi OR Pommer OR Basin because they are from the same field of endeavor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ikemoto OR Nakanishi OR Pommer OR Basin and Huang since it has been held to be within the general skill of a worker in the art to select a known feature .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (U.S. Pat. App. Pub. No. 2012/0098091) OR Nakanishi et al. (U.S. Pat. App. Pub. No. 2010/0255641) in view of Pommer et al. (U.S. Pat. App. Pub. No. 2003/0201462).
Ikemoto OR Nakanishi and Pommer teaches all claimed limitations except for wherein the support body further includes a light receiving region adjacent to the mount region, and wherein the part of the outer edge of the semiconductor chip is a part extending along the light receiving region.  However, Pommer discloses an integrated optoelectronic package, as displayed in Figure 3, an underfill having (8) further comprising: a different semiconductor chip (49) adjacent to the semiconductor chip (19) in the mount region, wherein the part of the outer edge of the semiconductor chip (19) is a part extending along the different semiconductor chip (49) (see Figure 3).
Ikemoto OR Nakanishi and Pommer are analogous art because both are directed to a semiconductor devices including a semiconductor chip with underfill and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Pommer into Ikemoto OR Nakanishi because they are from the same field of endeavor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ikemoto OR Nakanishi and Pommer since it has been held to be within the .

Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        September 07, 2021